         Case 2:18-cv-04402-WB Document 36 Filed 08/18/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN HART,                                                CIVIL ACTION
                     Petitioner,

              v.

COUNTY OF PHILADELPHIA AND THE                            NO. 18-4402
ATTORNEY GENERAL OF THE STATE
OF PENNSYLVANIA,
              Respondent.

                                         ORDER

      AND NOW, this 18th day of August, 2020, upon consideration of the Report and

Recommendation of United States Magistrate Judge Carol Sandra Moore Wells on May 19, 2020

(ECF No. 31), as well as Defendant’s Objections thereto (ECF No. 34), IT IS ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED;

   2. The Clerk of Court shall CLOSE this matter statistically.



                                                  BY THE COURT:


                                                  /s/Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
